Citation Nr: 0516156	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-07 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, 
claimed as a colon mass, and including postoperative residual 
fistula, and abdominal hernias. 

2.  Entitlement to a temporary total evaluation under 38 
C.F.R. § 4.30 based on a period of convalescence following 
surgery in September 2000.


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  During the course of the veteran's 
appeal, the claims file was transferred to the RO in Chicago, 
Illinois.  

The Board notes that the veteran requested a hearing in May 
2002.  He withdrew his request for a hearing in January 2004 
and there are no other outstanding hearing requests of 
record.

The issue of entitlement to a temporary total evaluation 
under 38 C.F.R. § 4.30 based on a period of convalescence 
following surgery in September 2000 is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
status postoperative Crohn's disease with associated 
residuals including postoperative fistula and incisional 
hernias is etiologically related active service.


CONCLUSION OF LAW

Status postoperative Crohn's disease, and associated 
residuals, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an August 2001 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2002 statement of the case and 
supplemental statements of the case issued in March and May 
2004, the RO notified the veteran of regulations pertinent to 
service connection claims, informed him of the reasons why 
his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a May 2001 letter, prior to the initial adjudication of 
the veteran's claim, and in a subsequent letter dated in 
September 2004, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
private treatment reports.  In addition, the veteran was 
provided with VA examinations in October 1991, November 1991, 
and June 2001.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; private treatment reports; and VA examination 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2002).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to establish service 
connection for a claimed secondary disorder, there must be 
medical evidence of a current disability; evidence of a 
service-connected disability; and medical evidence of a nexus 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is seeking entitlement to service connection for 
Crohn's disease, to include a colon mass, fistula, and 
abdominal hernias, claimed as secondary to his service-
connected excision of rectal polyps.  The Board has carefully 
reviewed the evidence of record and has determined that, for 
the reasons and bases to be explained below, the evidence 
supports the veteran's claim and Crohn's disease is shown to 
be etiologically due to the active service.  Therefore, 
service connection is granted.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of Crohn's disease, colon masses, 
fistula, or abdominal hernias.  In January 1962, the veteran 
an excision of rectal polyps.  In March 1962, he was seen for 
complaints of rectal bleeding with almost every stool.  A 
sigmoidoscopy to 25 cm. revealed "friable irritated mucosa 
in the first 3-4 cm." with a small polyp.  In May 1962, two 
polyps were removed by sigmoidoscopy.  The mucosa between the 
polyps was noted to bleed easily.  In January 1964, a polyp 
was noted in the rectum with surrounding hyperemia.  The 
polyp was adenomatous.  In May 1964, a rectal biopsy from 
inflamed mucosa showed chronic inflammation.  On his December 
1966 Report of Medical History, the veteran asserted that he 
had "piles or rectal disease" with a notation indicating 
that he had two prior operations for rectal polyps.  At 
separation in December 1969, it was noted that the veteran 
had been treated for rectal polyps as well as malaria.  

A November 1991 VA examination report noted that the veteran 
had a history of malaria and rectal polyps.  He was listed as 
being asymptomatic and without functional impairment from 
each disorder.
 
Private treatment records dated 1996 to 2001 note that the 
veteran was diagnosed with colonic polyps on several 
occasions.  In a November 2000 letter, W.L.P., M.D., stated 
that he had treated the veteran for several years for colonic 
polyps.  He indicated that in August 2000, the veteran 
underwent a colonoscopy and was found to have an area of 
abnormal colonic mucosa in the mid-transverse section with 
stenosis and inflammation.  The nature of the disease was 
uncertain.  Biopsies obtained from the area showed severe 
inflammatory process and some atypical, non-malignant, cells.  
The nature of the inflammation was uncertain.  Due to the 
uncertainty, Dr. P. stated that the veteran then underwent 
surgical resection in September 2000.  At that time, he was 
diagnosed with Crohn's disease of the transverse colon.  The 
margins were unremarkable for extension of the Crohn's 
disease.  Postoperatively, the veteran developed 
complications of a colocutaneous fistula as well as wound 
dehiscence and drainage of the fistula into the upper portion 
of the wound.  Dr. P. stated that while it was unclear as to 
the nature of the fistula, it was likely a problem related to 
surgical complications.  A consultation with another 
physician indicated that the fistula were likely a 
postoperative complication rather than recurrence of Crohn's 
disease. 

In a June 2001 VA examination report, it was noted that the 
veteran had undergone a colon resection in 2000 and was 
diagnosed with Crohn's disease.  During the surgery, the 
veteran also developed complications in the form of colonic 
fistula and abdominal hernias.  Following an examination, the 
examiner stated that Crohn's disease was an idiopathic 
inflammatory process not associated with colonic polyps and 
that therefore, it was less likely than not that the surgery 
was related to his service-connected colonic polyps.  He 
maintained that the veteran had no other disabilities 
associated with his colonic polyps and the alternating bloody 
diarrhea and normal bowel movements were related to his 
Crohn's disease.   

In a November 2003 report, W.L.P., M.D., stated that the 
veteran had been diagnosed with Crohn's disease in 2000 and 
that his Crohn's disease predisposed him to an increased risk 
of colon polyps.  In a May 2004 statement, Dr. P. stated that 
the hemorrhoids and rectal polyps that the veteran was 
diagnosed with during service could be linked to Crohn's 
disease and inflammation of the colon.  In a July 2004 
statement, Dr. P. asserted that with regards to the veteran's 
history of Crohn's disease, history of hemorrhoids, and 
history of polyps, he believed that his presentation of 
hemorrhoids and "possibly" his polyps were more than likely 
early manifestations of Crohn's disease.  

In a March 2005 VA medical opinion, signed by a physician in 
gastroenterology, it was noted that the veteran's in-service 
bouts of rectal bleeding were likely caused by inflammatory 
process involving the rectal mucosa.  It was further stated 
that the finding of chronic inflammation was consistent with 
Crohn's disease, though by itself does not prove it.  The 
examiner indicated that some of the symptoms described during 
service could have been due to Crohn's disease, though there 
was no firm diagnosis given and the proximal colon was not 
visualized.  The examiner also stated that if the veteran's 
Crohn's disease existed in the 1960s, it was an independent 
entity and not related to polyps and hemorrhoids.  Based on 
his review of the medical evidence of record, he determined 
that the veteran did have an inflamed mucosa in the 1960s, 
which on one biopsy showed chronic inflammation.  The 
examiner maintained that this was the strongest evidence for 
the presence for inflammatory bowel disease, of which Crohn's 
was one.  He noted further, that even though the colonoscopy 
in 1997 apparently did not show any visual abnormality of the 
colon other than polyps, the disease may have been in 
remission at that time and only a biopsy may have shown 
chronic inflammatory changes.  He noted that while he did 
agree with the VA examiner who in 2001 stated that Crohn's 
disease is an idiopathic condition, unrelated to polyps or 
hemorrhoids, the 2001 VA examiner seemed to disregard the 
fact that the veteran had visual descriptions of inflamed 
mucosa in the rectum which on biopsy showed chronic 
inflammation in the 1960s.  The examiner stated that while 
this finding is unrelated to polyps or hemorrhoids, it did 
provide evidence that the veteran had a chronic inflammatory 
process in his colon at that time and certainly cannot be 
ignored.  The examiner further opined that because of the 
fact that the veteran had visual descriptions of inflamed 
mucosa in the rectum, which on biopsy showed chronic 
inflammation, it was possible that this was the first 
presentation of Crohn's disease in the veteran.  

Applying the relevant law and regulations to the facts in 
this case, and applying the benefit-of-the-doubt doctrine, 
the Board finds that the veteran's status postoperative 
Crohn's disease with associated residuals is etiologically 
related to active service.  The Board places significant 
weight on the March 2005 expert medical opinion.  In this 
regard, the Board observes that the examiner did couch his 
response as a possibility that the veteran's service medical 
records showed the onset of Crohn's disease, and that 
generally medical opinions that suggest only the possibility 
of a nexus to service are for the most part deemed to be 
speculative in nature and of little probative weight.  In 
this regard, medical possibilities and unsupported medical 
opinions carry negligible probative weight.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  However, the Board 
finds that the extensive explanation and discussion provided 
by the examiner in his report elevates his conclusion to more 
than speculation or remote possibility.  He clearly reviewed 
the records, and clearly found some strong evidence that may 
not be "ignored" that inflammatory bowel disease such as 
Crohn's disease was present in service.  Thus, despite the 
use of the term "possible" the Board finds that, based on 
the examiner's explanation which is clearly supported by the 
record, that the Board can establish a grant of service 
connection in this case without resort to speculation or even 
remote possibility.  Thus, while the veteran's Crohn's 
disease is not shown to be due to his service-connected 
excision of rectal polyps, the objective evidence of record 
has demonstrated that it was incurred during active service.  
Service connection is therefore warranted for status 
postoperative Crohn's disease with associated residuals on a 
direct basis.  

Essentially, the objective medical evidence of record shows 
that during service in March 1962, the veteran had rectal 
bleeding.  A sigmoidoscopy revealed irritated mucosa.  In May 
1964, a rectal biopsy from inflamed mucosa showed chronic 
inflammation.  While there is paucity of relevant evidence 
from service until 1996, the veteran was found to have 
abnormal colonic mucosa and inflammation in August 2000 and a 
recent examiner noted that the Crohn's disease may have been 
in remission in 1997.  In September 2000, he was diagnosed 
with Crohn's disease.  The March 2005 VA examiner, after 
reviewing all the evidence of record opined that it was 
possible that the veteran's in-service inflamed mucosa of the 
rectum was the first presentation of Crohn's disease.  He 
indicated that the finding of chronic inflammation was 
consistent with Crohn's disease and that some of the symptoms 
described in the veteran's service medical records could have 
been due to Crohn's disease.  He further stated that there 
was no firm diagnosis given at that time as the proximal 
colon was not visualized.  The examiner asserted that the 
veteran's inflamed mucosa during active service was the 
strongest evidence for the presence for inflammatory bowel 
disease, of which Crohn's was one.  He maintained that it was 
"certainly possible" that the veteran had early 
manifestations of Crohn's in the 1960s.  

As the March 2005 VA medical opinion may be construed as more 
than speculative or based on remote possibility, the Board 
finds that, for the reasons and bases stated above, a grant 
of service connection for status postoperative Crohn's 
disease with associated residuals including postoperative 
fistula and incisional hernias is warranted.  The Board also 
notes that there are no medical opinions contradicting that 
made by the March 2005 VA medical examiner.  Service 
connection is therefore granted.


ORDER

Service connection for postoperative Crohn's disease with 
associated postoperative residuals including fistula and 
incisional hernias is granted. 




REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 based on a period of 
convalescence following surgery in September 2000.

Under the provisions of 38 C.F.R. § 4.30 a total disability 
rating will be assigned without regard to other provisions 
all of the rating schedule when it is established by report 
at hospital discharge or outpatient release that entitlement 
is warranted for a convalescent rating following surgery 
requiring at least one month of convalescence, surgery with 
severe postoperative residuals, or immobilization by cast 
without surgery of one major joint or more.  38 C.F.R. § 4.30 
(2004).

In January 2001, the veteran filed a claim of entitlement to 
a temporary total evaluation under 38 C.F.R. § 4.30 based on 
a period of convalescence.  Previously, on September 12, 
2000, he had undergone a transverse colectomy and was 
diagnosed with Crohn's disease.  The veteran contended that 
he developed complications from the September 2000 surgery 
and required convalescence.  He underwent a second surgical 
procedure on September 22, 2000.  In an August 2001 rating 
decision, the RO denied the veteran's claim of entitlement to 
a temporary total evaluation on the basis that the 
complications following his September 12, 2000 surgery were 
not related to his service-connected excision of rectal 
polyps, but were related to Crohn's disease, a disorder for 
which he was not service-connected. 

As noted above, the Board is now granting service connection 
for Crohn's disease.  As such, additional treatment records 
and hospitalization reports related to the veteran's 
September 2000 surgeries and follow-up treatment are needed 
prior to appellate review.  In particular, a review of 
evidence indicates that operative reports from the veteran's 
September 2000 surgeries are of record; however, there are no 
discharge summaries.  The Board finds that such records are 
necessary prior to appellate review.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
this case is REMANDED for the following actions:

1.  The RO should contact Memorial 
Medical Center in Springfield, Illinois 
and request any and all treatment 
records, examinations, surgical reports, 
discharge summaries, and complete 
clinical records pertaining to treatment 
of the veteran from September 2000 to the 
present.  If no such records can be 
found, or if they have been destroyed, as 
for specific confirmation of that fact.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to a 
temporary total evaluation under 
38 C.F.R. § 4.30 based on a period of 
convalescence following surgery in 
September 2000, noting that service 
connection has been established for 
Crohn's disease.  If the determination 
remains adverse to the veteran, he should 
be provided a supplemental statement of 
the case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


